IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0381
                            Filed November 25, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MATTHEW ALAN LEONARD,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Polk County, Richard G. Blane II,

Judge.



      Defendant challenges his sentences for robbery in the second degree and

forgery. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Melinda J. Nye, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Kelli Huser,

Assistant Attorneys General, for appellee.



      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                         2



MCDONALD, Judge.

       Defendant Matthew Leonard pleaded guilty to two counts of robbery in the

second degree and one count of forgery, in violation of Iowa Code sections

711.1, 711.3, 715A.2(1), and 715A.2(2)(a)(3) (2013).            The district court

sentenced him to an indeterminate term of incarceration not to exceed twenty

years with a seventy percent mandatory minimum prior to becoming eligible for

parole.   On appeal, Leonard challenges his sentence, contending the district

court considered information outside the record at the time of sentencing, to wit:

the district court considered Leonard’s education history at a local private high

school while expressing familiarity with the reputation of the high school; and the

district court considered Leonard’s substance abuse history in light of the district

court’s familiarity with substance abuse users.

       We review Leonard’s challenge to his sentence for an abuse of discretion.

See State v. Seats, 865 N.W.2d 545, 552-53 (Iowa 2015). This is a deferential

standard of review:

               “In applying the abuse of discretion standard to sentencing
       decisions, it is important to consider the societal goals of
       sentencing criminal offenders, which focus on rehabilitation of the
       offender and the protection of the community from further offenses.
       It is equally important to consider the host of factors that weigh in
       on the often arduous task of sentencing a criminal offender,
       including the nature of the offense, the attending circumstances,
       the age, character and propensity of the offender, and the chances
       of reform. . . . The application of these goals and factors to an
       individual case, of course, will not always lead to the same
       sentence. Yet, this does not mean the choice of one particular
       sentencing option over another constitutes error. Instead, it
       explains the discretionary nature of judging and the source of the
       respect afforded by the appellate process.
               Judicial discretion imparts the power to act within legal
       parameters according to the dictates of a judge’s own conscience,
                                        3



      uncontrolled by the judgment of others. It is essential to judging
      because judicial decisions frequently are not colored in black and
      white. Instead, they deal in differing shades of gray, and discretion
      is needed to give the necessary latitude to the decision-making
      process. This inherent latitude in the process properly limits our
      review. Thus, our task on appeal is not to second guess the
      decision made by the district court, but to determine if it was
      unreasonable or based on untenable grounds.”

Id. (quoting State v. Formaro, 638 N.W.2d 720, 724-25 (Iowa 2002)).

      We conclude the defendant failed to establish the district court abused its

considerable discretion in fashioning and imposing sentence. The challenged

information regarding the defendant’s education history and substance abuse

history was presented to the district court in the presentence investigation report

without objection.   See Iowa Code § 901.5 (providing the district court shall

receive and examine “all pertinent information, including the presentence

investigation report”). Further, the defendant’s counsel and the defendant raised

the defendant’s substance abuse history as a potential mitigating factor at the

time of sentencing.    While the district court may have made several stray

remarks at the time of sentencing regarding the defendant’s education and

substance abuse history,1 there is no indication the district court relied on

information outside the record when imposing sentencing. See State v. Ashley,

462 N.W.2d 279, 282 (Iowa 1990) (stating it is the defendant’s burden to

establish the sentencing court relied on impermissible information or an



1
  The district court’s statement regarding substance abuse was, “if you get into
that—those drugs, then you’re always going to have that problem.” The district
court’s statement was made to inform Leonard he would be facing a lifetime
challenge in response to Leonard’s comment he no longer was an addict.
Leonard later acknowledged he meant he was no longer “using” but he would
always be an addict.
                                        4



impermissible factor).   The district court specifically identified the factors it

considered in imposing sentence, including the defendant’s age, prior criminal

record, prior employment circumstances, substance abuse history and treatment

as shown in the presentence investigation report, the nature of the offenses, the

plea agreement, the fact there was no recommendation regarding sentencing,

and the protection of the community.        None of these factors are considered

impermissible sentencing factors.    We thus affirm the defendant’s sentence

without further opinion. See Iowa Ct. R. 21.26(1)(a) and (e).

      AFFIRMED.